MEMORANDUM **
Balwant Singh, and his wife, Daljit Kaur, natives and citizens of India, petition for review of the Board of Immigration Appeals’ (“BIA”) affirmance of an Immigration Judge’s (“IJ”) denial of their application for asylum, withholding of removal, and for relief under the Convention Against Torture (“CAT”).
We lack jurisdiction to review petitioners’ due process claim because they failed to exhaust the claim before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.2003). We therefore dismiss the due process claim.
We have jurisdiction under 8 U.S.C. § 1252 over petitioners’ remaining claims. We review for substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and deny the remaining claims in the petition for review.
Substantial evidence supports the IJ’s adverse credibility finding based on an inconsistency between Singh’s testimony and application regarding his second detention. See id. at 1043-45.
Because petitioners failed to demonstrate that they are eligible for asylum, it follows that they did not satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Petitioners also fail to establish a CAT claim because they did not show that it was more likely than not that they would be tortured if they were returned to India. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.